                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


MICHAEL MOHAMMED SALAMI,
              Plaintiff,                          No. 19-11683
v.                                                District Judge George Caram Steeh
                                                  Magistrate Judge R. Steven Whalen
TRUMBLEY, ET AL.,
              Defendants.
                                         /

                                       ORDER

       Plaintiff, a pro se litigant in this civil rights action brought under 42 U.S.C. §1983,
has filed a motion to strike Defendants’ affirmative defenses [ECF No. 31].

       Fed.R.Civ.P. 12(f) provides that upon the motion of a party, or upon the court's

own initiative, “the court may order stricken from any pleading any insufficient defense
or any redundant, immaterial, impertinent, or scandalous matter.” Motions to strike

affirmative defenses under Rule 12(f) are addressed to the court's discretion, although

they are generally disfavored. Ameriwood Industries International Corp. v. Arthur, 961
F.Supp. 1078, 1083 (W.D.Mich.1997). Such motions are to be considered carefully and

not freely granted; striking an affirmative defense “is a drastic remedy to be resorted to
only when required for the purposes of justice.” Brown & Williamson Tobacco Corp. v.
United States, 201 F.2d 819, 822 (6th Cir.1953); Kelley v. Thomas Solvent Co. 714

F.Supp. 1439, 1442 (W.D.Mich.1989). An affirmative defense is insufficient “if, as a
matter of law, the defense cannot succeed under any circumstances,” and a motion to

strike is appropriate “where it will eliminate spurious issues before trial and streamline
the litigation.” Ameriwood, 961 F.Supp. at 1083; Kelley, 714 F.Supp. at 1442.
       The Defendants, who were only recently served, returned their waivers of service
on December 20, 2019, and they have not yet filed answers or responsive pleadings, much

less affirmative defenses. Plaintiff’s motion is at best premature and speculative. There
are no affirmative defenses to strike today.

       Therefore, Plaintiff’s motion [ECF No. 31] is DENIED.
       IT IS SO ORDERED.

                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE

Dated: December 30, 2019




                           CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on December 30, 2019, electronically and/or by U.S. mail.

                                          s/Carolyn M. Ciesla
                                          Case Manager to the
                                          Honorable R. Steven Whalen
